       Case 3:18-cr-08345-DJH Document 37 Filed 02/03/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-08345-001-PCT-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Kristopher John Smith,
13                  Defendant.
14
15          The Defendant, Kristopher John Smith filed a Motion, in pro se, which the Court
16   construes as a Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A).
17   (Doc. 34). The Government has filed a Response opposing his Motion. (Doc. 36). For
18   the following reasons, the Court will deny the Motion without prejudice to renew.
19          Upon review of the Defendant’s Motion, it is abundantly clear that his request for
20   release or, alternatively, to convert his term of custody to a term of probation, is based on
21   a fear of being infected with COVID-19. (Doc. 35) (“I don’t want to catch the corona virus
22   and die in prison.”). The Defendant expresses his fear of contracting the COVID-19 and
23   describes an inability to access rehabilitation programs, and he also expresses remorse for
24   his crimes of conviction. However, he fails to explain how his circumstances warrant this
25   Court’s review under the provisions of 18 U.S.C. § 3582(c)(1)(A) as set forth below.
       I.      Motions for Compassionate Release
26
            Motions for compassionate release due to the COVID-19 pandemic are generally
27
     brought under 18 U.S.C. § 3582(c)(1)(A) which provides:
28
       Case 3:18-cr-08345-DJH Document 37 Filed 02/03/21 Page 2 of 4



 1                  The court may not modify a term of imprisonment once it has been
 2            imposed except that –
                 (1) In any case –
 3
                    (A) the court, upon motion of the Director of the Bureau of Prisons,
 4                  or upon motion of the defendant after the defendant has fully
 5                  exhausted all administrative rights to appeal a failure of the Bureau
                    of Prison to bring a motion on the defendant’s behalf or the lapse of
 6                  30 days from the receipt of such a request by the warden of the
 7                  defendant’s facility, whichever is earlier, may reduce the term of
                    imprisonment . . . after considering the factors set forth in section
 8                  3553(a) to the extent that they are applicable, if it finds that –
 9                     (i) extraordinary and compelling reasons warrant such a
                       reduction[.]
10
11   18 U.S.C. § 3582(c) (emphasis added).

12            a. Exhaustion of Remedies

13            A court “may not modify a term of imprisonment” unless the Congressionally

14   mandated exception is present. 18 U.S.C. § 3582(c). That exception is present when either

15   the motion to modify sentence is brought by the Federal Bureau of Prisons (“BOP”), “or

16   upon motion of the defendant after the defendant has fully exhausted all administrative

17   rights to appeal[.]” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The statutory language is

18   unambiguous and not waivable. See United States v. Weidenhamer, 2020 WL 1929200 *2

19   (D. Ariz. Apr. 21, 2020) (“If the statutory language contains mandatory language . . . a

20   court may not excuse a failure to exhaust”) (citing Ross v. Blake, 136 S. Ct. 1850, 1858 at

21   n.2 (2016)).    Further, the Defendant must exhaust every claimed extraordinary and

22   compelling reason. See United States v. Baye, 2020 WL 2857500 at *5 (D. Nev. June 6,

23   2020).
              The statute prohibits this Court from acting without a showing by the Defendant
24
     that he has exhausted his available BOP administrative remedies. Here, there is nothing in
25
     the record to show that the Defendant has attempted to exhaust his administrative remedies.
26
     (See Doc. 35). Without a showing that the Defendant sought relief from the warden in the
27
     first instance, the Court is without jurisdiction to consider his Motion. Therefore, on the
28
     record before the Court, the Defendant’s Motion must be denied for failure to exhaust his

                                                -2-
       Case 3:18-cr-08345-DJH Document 37 Filed 02/03/21 Page 3 of 4



 1   administrative remedies.
 2          b. Showing of Extraordinary and Compelling Reasons
 3          Once a defendant has exhausted his administrative remedies, he may seek relief
 4   from a district court. However, the defendant has the burden of proof to show that his
 5   request for compassionate release is warranted because of extraordinary and compelling
 6   reasons. Sentencing guideline section 1B1.13 n. 1 defines “extraordinary and compelling
 7   reasons” for compassionate release. It states the following:
 8      (1) the defendant is suffering from a terminal illness (i.e., serious advanced
            illness with an end of life trajectory) [Or] [t]he defendant is suffering from a
 9          serious physical or medical condition, suffering from a serious functional or
10          cognitive impairment, or experiencing deteriorating physical or mental
            health because of the aging process that substantially diminishes his ability
11          to provide self-care within the environment of a correctional facility and from
12          which he or she is not expected to recover.

13      (2) The defendant is at least 65 years old[,] experiencing a serious deterioration
14          in physical or mental health because of the aging process[,] and has served
            at least 10 years or 75 percent of his or her term of imprisonment, whichever
15          is less.
16
        (3) The death or incapacitation of the caregiver of the defendant’s minor child
17          or minor children[,] [or] [t]he incapacitation of the defendant’s spouse or
            registered partner when the defendant would be the only available caregiver
18
            for the spouse or registered partner[,] or
19
        (4) As determined by the Director . . . there exists in the defendant’s case an
20
            extraordinary and compelling reason other than [those described above].
21
22   See U.S.S.G. § 1B1.13 cmt. 1(A) - (B).
23       As currently written, the Defendant’s Motion does not included information upon
24   which the Court can make a finding that he meets any of the above criteria.

25          c. The Sentencing Factors of 18 U.S.C. § 3553(a)
26          Finally, regardless of whether a district court finds that “extraordinary and
27   compelling circumstances” exist to justify a defendant’s release, the court must also
28   consider the sentencing factors included in 18 U.S.C. § 3553(a). Those factors include “the


                                                 -3-
       Case 3:18-cr-08345-DJH Document 37 Filed 02/03/21 Page 4 of 4



 1   nature and circumstances of the offense and the history and characteristics of the defendant;
 2   the purposes of sentencing; the kinds of sentences available; the sentences and ranges
 3   established by the Sentencing Guidelines; relevant policy statements issued by the
 4   Sentencing Commission; the need to avoid unwarranted sentencing disparities among
 5   similarly situated defendants; and the need to provide restitution to victims.” United States
 6   v. Trujillo, 713 F.3d 1003, 1008 (9th Cir. 2013). A court should not grant a sentence
 7   reduction unless it determines that the defendant is not a danger to the safety of any other
 8   person or to the community. See U.S.S.G. § 1B1.13(2).
 9            The Defendant has included information about his desires to be successful in life,
10   his inability to receive rehabilitation, his desire to be reunited with his children, and he has
11   expressed remorse for his crimes of conviction. However, these bare statements, in and of
12   themselves, are not enough to enable a court to make a proper analysis of the section
13   3553(a) factors.
14            Accordingly,
15            IT IS ORDERED denying the Defendant’s Motion (Doc. 34) without prejudice to
16   renew.
17            Dated this 3rd day of February, 2021.
18
19
20                                                  Honorable Diane J. Humetewa
21                                                  United States District Judge

22
23
24
25
26
27
28


                                                  -4-
